Motion Denied; Order filed April 9, 2015.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-14-00787-CV
                                     ____________

SARITA GARG, SMITH & GARG, LLC AND GARG & ASSOCIATES, PC,
                          Appellants

                                            V.

                             TUAN M. PHAM, Appellee


                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-43381


                                       ORDER

      Appellee filed a motion to correct and supplement the clerk’s record, citing
to Texas Rules of Appellate Procedure 13.1 and 34.6(c), which apply to reporter’s
records. Rule 34.5(c) applies to supplementation of the clerk’s record and provides:

      If a relevant item has been omitted from the clerk’s record, the trial court,
      the appellate court, or any party may be letter direct the trial court clerk to
      prepare, certify, and file in the appellate court a supplement containing the
      omitted item.
Tex. R. App. P. 34.5(c).

      Appellee’s motion is denied. Appellee may request supplementation of the
clerk’s record directly from the Harris County District Clerk. See Tex. R. App. P.
34.5(c). “A party requesting that an item be included in the clerk’s record must
specifically describe the item so that the clerk can readily identify it.” Tex. R. App.
P. 34.5(b)(2).

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.